Title: From Thomas Jefferson to Edward Stevens, 3 September 1780
From: Jefferson, Thomas
To: Stevens, Edward



Dear Sir
Richmond Septemr. 3rd. 1780

I sincerely condole with you on our late Misfortune which sits the heavier on my mind as being produced by my own Country Men. Instead of considering what is past, however, we are to look forward and prepare for the future. I write Genl. Gates and Governor Nash as to Supplies and reinforcements. A New Body of 2000 Militia are ordered to you to rendevous at Hillsborough on the 25th October. They come from the middle and North Counties beyond and adjoining the blue Ridge. I am told, also, that a Spirit of raising Volunteers is springing up. The Truth of this however is not Certainly known, nor can its Success be depended on. Governor Nash writes me that 400 Waggons were lost. An officer here however thinks they are not. This indeed would be a heavey loss, as well as that of the small Arms. We shall exert every Nerve to assist you in every way in our Power, being as we are, without any Money in the Treasury, or any prospect of more till the Assembly meets in Octr. I am with great esteem your most Obt & most hum Servt.,

Th: Jefferson

